Citation Nr: 1715889	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-31 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities for the period from March 29, 1974, to June 17, 2010.  

2.  Entitlement to an earlier effective date for the assignment of compensable evaluations for the Veteran's service-connected chondromalacia of the left knee and the residuals of a fracture of the right wrist.  

3.  Entitlement to a disability evaluation in excess of 10 percent for chondromalacia of the left knee.

4.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of a fracture of the right wrist, to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1970 to March 1974.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2011 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO, in pertinent part, denied the issue of entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities prior to June 17, 2010.  The Veteran was notified of that action and he has appealed to the Board for review.  

In the January 2011 rating action, compensable evaluations were assigned for the Veteran's left knee disability and right wrist disorder.  The record reveals that the Veteran submitted a notice of disagreement with the effective date assigned for both compensable disorders and the disability rating also awarded.  The record currently available to the Board, however, contains no indication that a Statement of the Case has as yet been issued.  Under these circumstances, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The issue involving the assignment of an earlier effective date is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 



FINDINGS OF FACT

The Veteran's service-connected disabilities, for the period rating from March 29, 1974, to June 17, 2010, were not of such a nature as to interfere with normal employment.


CONCLUSION OF LAW

A 10 percent evaluation for multiple noncompensable service-connected disabilities under the provisions of 38 C.F.R. § 3.324 for the period from March 29, 1974, to June 17, 2010, is not warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.324 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claims for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claims. 

In June 2010, the RO received a request from the Veteran asking that his two long-time service-connected disorders be re-evaluated and, if possible, assigned compensable disability ratings.  Following that request, the VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also generally advised the Veteran to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, after the issuance of the rating action of January 2011, the Veteran received notification of the laws and regulations used in evaluating his claim through the publication of a statement of the case (SOC) and a supplemental statement of the case (SSOC) - both documents were received by the Veteran.  As such, the Board specifically finds that the Veteran is not prejudiced in this case as he was provided notice as to the criteria for the grant of the 10 percent rating under 38 C.F.R. § 3.324.  Thus, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  As noted in the introduction section, the Board finds that VA has made reasonable efforts to obtain all available records relevant to the issue now on appeal.  All obtained records are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.

The RO has denied the Veteran's request for entitlement to a 10 percent evaluation based upon multiple service-connected disabilities under the provisions of 38 C.F.R. § 3.324 for the period extending from March 29, 1974, to June 17, 2010.  This regulations states that whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, the RO is authorized to apply a 10 percent rating even though none of the disabilities may be of compensable degree. 

For the time in question, the Veteran's service-connected disabilities are:  chondromalacia of the left knee (Diagnostic Code 5257) and the residuals of a Colles' fracture of the right wrist (minor) (Diagnostic Code 5299).  Both were noncompensably rated.  Subsequent to a June 2010 request for an increased evaluation, the Veteran was awarded compensable evaluations for both disorders, effective June 17, 2010.  He was also awarded a compensable evaluation for tinnitus effective June 2010. 

The evidence includes VA outpatient treatment and examination reports and other evidence/documents submitted by the appellant corresponding to the period from 1975 to 2010.  The Board notes that the available medical records do not show repeated treatment for or complaints involving the service-connected disabilities.   

Additionally, none of the information and documents submitted by the Veteran, or on his behalf, suggest or insinuate that the Veteran's ability to work from 1974 to 2010 was compromised or interfered therewith by his service-connected disorders.  There is no indication that he has taken sick, vacation, or unpaid leave for his service-connected disabilities.  In addition, the claims file does not contain a competent opinion, or other persuasive evidence, showing that the Veteran was advised to reduce his time at work as a result of his service-connected disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  

The Board has also considered the December 2016 arguments of the Veteran's representative to the effect that although a VA examiner did not conclude during a July 1975 examination that the appellant's service-connected disabilities interfered with his normal employability, it is plausible to reach such a conclusion as the examination report notes that the appellant reported intermittent pain on use for his knee and wrist.  The Board notes, however, that "plausible" or "possible" is a significantly lower threshold than the "equipoise" standard necessary for a grant of the benefits.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998).  Under these circumstances, the Board finds that the notations of intermittent pain on use on the July 1975 VA medical examination cannot serve as a basis to grant the benefit sought, particularly in light of the available record.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that in the alternative, the record on appeal shows that in a September 1975 rating decision, the RO awarded service connection for right wrist and left knee disabilities and assigned initial zero percent ratings, effective March 29, 1974.  The RO noted that the record showed that the Veteran had lost no time from work as a result of his service-connected disabilities.  The Veteran was notified of the RO's determination and his appellate rights in a September 1975 letter but he did not appeal and has not contended otherwise.  

Under these circumstances, the September 1975 rating decision is final, absent a showing of clear and unmistakable error which has not been specifically alleged.  38 U.S.C.A. §§ 7104, 7105 (West 2014); see also Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning a rating and effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision).

The Board has considered the appellant's contentions to the effect that he was unaware of his potential entitlement to a 10 percent evaluation based upon multiple service-connected disabilities under the provisions of 38 C.F.R. § 3.324 in 1975.  Under the law, however, the Veteran is charged with knowledge of the applicable laws and reported lack of knowledge does not provide a basis upon which to award the benefit sought.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (ignorance of the law is not a valid basis for a claimant to assert that he should be awarded a benefit because the claimant was unaware of the applicable law).



ORDER

A 10 percent disability evaluation for multiple noncompensable service-connected disabilities for the period from March 29, 1974, to June 17, 2010, is denied. 


REMAND

As noted above, the Veteran has express disagreement with the disability evaluations that have been assigned for his left knee disability and right wrist disorder.  He also has disagreed with the effective date that has been assigned for both compensable disorders.  Although the Veteran has submitted a notice of disagreement with the RO's determination, a Statement of the Case has not yet been issued.  Thus, a remand of these issues is required.  See Manlincon v. West, 12 Vet. App. 238 (1998). 

Accordingly, the case is REMANDED for the following:

The AOJ should furnish a Statement of the Case to the Veteran and any representative addressing the issues of entitlement to an initial compensable rating for a right wrist disorder and a left knee disability and the effective dates that have been assigned for both compensable ratings.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


